—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition challenging the determination of the Planning Board of the Town of Brookhaven (Planning Board) to annul a recorded covenant affecting intervenor’s property. The Planning Board determined that it initially imposed the covenant as a regulatory device to insure appropriate municipal review and regulation of any further subdivision of the property and that the covenant had no further efficacy in view of intervenor’s application for a variance. That determination is supported by the record and is not arbitrary and capricious. There is no merit to petitioner’s argument that reversal is required because the Planning Board failed to set forth specific findings to support its determination. (Appeal from Judgment of Supreme Court, Suffolk County, Underwood, Jr., J.— Article 78.) Present — Denman, P. J., Pine, Lawton, Callahan and Davis, JJ.